Exhibit 10.18

TRAVELCENTERS OF AMERICA LLC

Summary of Director Compensation

The following is a summary of the currently effective compensation of the
directors of TravelCenters of America LLC (the “Company”) for services as
directors, which is subject to modification at any time by the Board of
Directors.

·                  Each independent director receives an annual fee of $25,000,
plus a fee of $500 per day per board or committee meeting. Up to two $500 fees
are payable if a board meeting and one or more board committee meetings are held
on the same date.

·                  The chairpersons of the audit committee, the compensation
committee and the nominating and governance committee, each of whom is an
independent director, receive an additional annual fee of $7,500, $2,500 and
$2,500, respectively.

·                  Each director is entitled to receive a grant of 1,500 of the
Company’s shares of common stock on the date of the first board meeting
following the spin off and the date of the annual meeting of the shareholders
commencing in 2008 (or, for directors who are first elected or appointed at
other times, on the day of the first board meeting attended) valued at the
closing price on the date of the grant.

·                  The Company generally reimburses all directors for reasonable
out of pocket expenses incurred in attending meetings of the board of directors
or board committees on which they serve


--------------------------------------------------------------------------------